DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-6 as originally filed are pending and have been considered below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 5, the recitation “a second sub-step (A4)” renders the claim indefinite because it is unclear since step (A4) is defined further in the claim.
As per claim 1, at line 17, the recitation “a step (B) of grouted a curable liquid” renders the claim indefinite because it is unclear.
As per claim 3, at lines 3-4, the recitation “multiple positioning post” renders the claim indefinite because it is unclear if this is referring to plural --multiple positioning posts-- or singular --a multiple positioning post--.
As per claim 4, at lines 7-8, the recitation “the step (G)” renders the claim indefinite because it lacks antecedent basis.

Allowable Subject Matter
Claims 4 and 6 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3 and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (U.S. Pub. No. 2015/0322664) in view of Natori et al. (U.S. Patent No. 4,808,360).
As per claim 1, Manning teaches a method of constructing a wall structure (abstract; it is understood that a module is capable of functioning as a wall) comprising: a step (A) of constructing a grout wall mold (figure 6), wherein the first step including: a first sub-step (A1) of constructing a first template wall (20A’); a second sub-step (A2) of constructing a first steel grid frame (10A) which extends from a rear side of the first template wall (figure 6); a third sub-step (A3) of fixing a Styrofoam board (polystyrene core 14) on a rear end of the first steel grid frame back to the first template wall (figure 6); a fourth sub-step (A4) of mounting a second steel grid frame (10B) which is separated from the first steel grid frame by the Styrofoam board (figure 6); and a fifth sub-step (A5) of constructing a second template wall (20C) on a rear end of the second steel grid frame back to Styrofoam board (figure 6) so that a grouting space is defined among the first template wall, the Styrofoam board, a first extension of the Styrofoam board, multiple second extensions of the Styrofoam board (figure 6), and the second template wall (figure 6); a step (B) of grouted a curable liquid material into the grouting space (poured concrete; paragraph 26), wherein a top of the curable liquid material is lower than or is flushed with a top of the first extension (it is understood that a top of the curable liquid material would have to be lower than or flushed with a top of the first 
Manning fails to disclose constructing a hollow wall structure and a step (D) of removing the semi-finished hollow wall having the Styrofoam board so as to obtain a hollow wall having a communication space, wherein the communication space has an inflow conduit and a connection channel.
Natori et al. discloses a method of producing a hollow structure (method of producing a mold; abstract) including a step of removing the Styrofoam material (pattern 22 is dissolved; col. 11, lines 65-70) so as to obtain a hollow wall having a communication space (cavity 26), wherein the communication space has an inflow conduit (funnel portion [not labeled] at the top of mold 27; figure 28) and a connection channel (channel portion [not labeled] below the funnel portion; figure 28).
Therefore, from the teaching of Natori et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the concrete form assembly of Manning to include a hollow wall structure and a step of removing the semi-finished hollow wall having the Styrofoam board so as to obtain a hollow wall having a communication space, wherein the communication space has an inflow conduit and a connection channel, as taught by Natori et al., in order to provide a cavity for utilities within the wall structure.
As per claim 2, Manning teaches in the step (A4), the Styrofoam board has the multiple second extensions spaced apart from each other (figure 6) and located beside two sides of the first extension individually (as illustrated, the two eastern / western 
As per claim 3, Manning teaches the Styrofoam board is fixed between the first steel grid frame and the second steel grid frame by ways of multiple positioning posts (12), front ends of the multiple positioning post are connected with the first steel grid frame (figure 1A), and the multiple positioning posts are inserted through the Styrofoam board (figure 1A); in the step (A4), rear ends of the multiple positioning post are connected with the second steel grid frame (figure 1A).
As per claim 5, Manning as modified in view of Natori et al. discloses in the step (D), a heating device (coating 23 of Natori et al.; the coating burns out due to heating; col. 3, lines 50-55 of Natori et al.; and therefore is capable of functioning as a heating device) is fixed in the communication space of the hollow wall (figure 28 of Natori et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to wall formwork structures in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633